DETAILED ACTION
This office action is in response to the response filed on 12/03/2021.
Claims 1-20 are pending of which claims 1, 6, 11 and 16 are independent claims.
The present application is examined under the AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14, and 16-19 are rejected under 35 U.S.C. 102(a (1) as being anticipated by US. Pub. 20050068230 to Munoz (hereinafter “Munoz”).

Regarding claim 11: Munoz discloses a  method for mitigating inter-satellite interference ((Munoz, see paragraph[0011], mitigating  CCI, which is also called inter-satellite interference  is achieved by decreasing the angle between boresight and spot beam serves to minimize sidelobe generation), comprising: initializing beam bore-sight locations of a satellite in a coverage area of the satellite; partitioning the coverage area into boundary regions(Munoz, see paragraph[0002-0003],  the satellite  coverage area a multi beam satellite communications system geographically divides the earth's surface into a number of circular or hexagonal geographic areas called cells, each cell is serviced by different communication channels on the satellite, the communication channel between the satellite and the cell is typically referred to as a spot beam, and see paragraph[0005], a single antenna structure may cover several spot beams, each antenna has only a single boresight; the antenna's boresight is the "axis" of the antenna and is usually the location of greatest signal strength for the antenna on earth that is closest to the satellite antenna; an antenna has only a single boresight because an antenna may only be mechanically oriented at one position at a single instance in time. Note: typical frequency re-use patterns are 4 to 1 and 7 to 1 re-use patterns. In a 4 to 1 re-use pattern, for example, four different frequencies are employed to create the frequency re-use pattern); optimizing beam bore-sight locations within each boundary region; and shifting the initialized beam bore-sight locations to the optimized beam bore- sight locations Munoz, see paragraph [0014], the optimized pointing of the boresight of the satellite-mounted antenna is determined in any of a variety of ways including calculating the total CCI for the satellite system and then determining the boresight pointing that minimizes the CCI, and the frequency re-use plan of the satellite communication system may be analyzed to determine a high density cell region and the boresight may be pointed to the high density cell region; the boresight may be set to a predetermined optimized position or, the pointing of the boresight of the antenna may be readjusted after the installation of the satellite). 

Regarding claim 12: Munoz discloses the method of claim 11, wherein the optimized beam bore-sight locations are optimized on a longitude-latitude plane ( Munoz, see paragraph [0014], for increasing the performance of a satellite communication system by using a multivariate analysis approach to optimize the pointing of the boresight of a satellite-mounted antenna; each of the communication cells generate Co-Channel Interference (CCI) that affects the overall system performance; the optimized pointing of the boresight of the satellite-mounted antenna is determined in any of a variety of ways including calculating the total CCI for the satellite system and then determining the boresight pointing that minimizes the CCI, and the frequency re-use plan of the satellite communication system may be analyzed to determine a high density cell region and the boresight may be pointed to the high density cell region; the boresight may be set to a predetermined optimized position or, the pointing of the boresight of the antenna may be readjusted after the installation of the satellite and the optimized location of a boresight is identified in  a longitude-latitude plane of the satellite)in terms of maximizing a signal-to-interference ratio (SIR) (Munoz, see paragraph [0052], a system and method for the minimization of the overall system-wide CCI, and  minimizing the system-wide CCI improves noise floor or BER, and thus improves the operation of the satellite communication system that may yield improved service and cost).  

Regarding claim 13: Munoz discloses the method of claim 11, wherein the beam bore-sight locations are optimized until convergence occurs Munoz, see paragraph [0014], for increasing the performance of a satellite communication system by using a multivariate analysis approach to optimize the pointing of the boresight of a satellite-mounted antenna; each of the communication cells generate Co-Channel Interference (CCI) that affects the overall system performance; the optimized pointing of the boresight of the satellite-mounted antenna is determined in any of a variety of ways including calculating the total CCI for the satellite system and then determining the boresight pointing that minimizes the CCI, and the frequency re-use plan of the satellite communication system may be analyzed to determine a high density cell region and the boresight may be pointed to the high density cell region; the boresight may be set to a predetermined optimized position or, the pointing of the boresight of the antenna may be readjusted after the installation of the satellite until convergence occurs).

Regarding claim 14: Munoz discloses the method of claim 11, wherein the optimized beam bore-sight locations are optimized on a longitude-latitude plane in terms maximizing a minimum area of beam coverage (Munoz, see paragraph [0014], for increasing the performance of a satellite communication system by using a multivariate analysis approach to optimize the pointing of the boresight of a satellite-mounted antenna; each of the communication cells generate Co-Channel Interference (CCI) that affects the overall system performance; the optimized pointing of the boresight of the satellite-mounted antenna is determined in any of a variety of ways including calculating the total CCI for the satellite system and then determining the boresight pointing that minimizes the CCI, and the frequency re-use plan of the satellite communication system may be analyzed to determine a high density cell region and the boresight may be pointed to the high density cell region; the boresight may be set to a predetermined optimized position or, the pointing of the boresight of the antenna may be readjusted after the installation of the satellite and the optimized location of a boresight is identified in  a longitude-latitude plane of the satellite) .  

Regarding claim 16: Munoz discloses a  system for mitigating inter-satellite interference ((Munoz, see paragraph[0011], mitigating  CCI, which is also called inter-satellite interference  is achieved by decreasing the angle between boresight and spot beam serves to minimize sidelobe generation), comprising: at least one satellite; a memory; and a processor configured to: initialize beam bore-sight locations of the at least one satellite in a coverage area partition the  coverage area into boundary regions (Munoz, see paragraph[0002-0003], a coverage area of  multi beam satellite communications system geographically divides the earth's surface into a number of circular or hexagonal geographic areas called cells, each cell is serviced by different communication channels on the satellite, the communication channel between the satellite and the cell is typically referred to as a spot beam, and see paragraph[0005], a single antenna structure may cover several spot beams, each antenna has only a single boresight; the antenna's boresight is the "axis" of the antenna and is usually the location of greatest signal strength for the antenna on earth that is closest to the satellite antenna; an antenna has only a single boresight because an antenna may only be mechanically oriented at one position at a single instance in time);   optimize beam bore-sight locations within each boundary region; and shift the initialized beam bore-sight locations to the optimized beam bore- sight locations (Munoz, see paragraph [0014], for increasing the performance of a satellite communication system by using a multivariate analysis approach to optimize the pointing of the boresight of a satellite-mounted antenna; each of the communication cells generate Co-Channel Interference (CCI) that affects the overall system performance; the optimized pointing of the boresight of the satellite-mounted antenna is determined in any of a variety of ways including calculating the total CCI for the satellite system and then determining the boresight pointing that minimizes the CCI, and the frequency re-use plan of the satellite communication system may be analyzed to determine a high density cell region and the boresight may be pointed to the high density cell region; the boresight may be set to a predetermined optimized position or, the pointing of the boresight of the antenna may be readjusted after the installation of the satellite) .  

Regarding claim 17: Munoz discloses the system of claim 16, wherein the processor is further configured to optimize beam bore-sight locations on a longitude-latitude plane Munoz, see paragraph [0014], for increasing the performance of a satellite communication system by using a multivariate analysis approach to optimize the pointing of the boresight of a satellite-mounted antenna; each of the communication cells generate Co-Channel Interference (CCI) that affects the overall system performance in terms of maximizing a signal-to-interference ratio (SIR) (Munoz, see paragraph [0052], a system and method for the minimization of the overall system-wide CCI, and  minimizing the system-wide CCI improves noise floor or BER, and thus improves the operation of the satellite communication system that may yield improved service and cost).  

Regarding claim 18: Munoz discloses the system of claim 16, wherein the beam bore-sight locations are optimized until convergence occurs (Munoz, see paragraph [0014], for increasing the performance and coverage of a satellite communication system by using a multivariate analysis approach to optimize the pointing of the boresight of a satellite-mounted antenna; each of the communication cells generate Co-Channel Interference (CCI) that affects the overall system performance; the optimized pointing of the boresight of the satellite-mounted antenna is determined in any of a variety of ways including calculating the total CCI for the satellite system and then determining the boresight pointing that minimizes the CCI, and the frequency re-use plan of the satellite communication system may be analyzed to determine a high density cell region and the boresight may be pointed to the high density cell region; the boresight may be set to a predetermined optimized position or, the pointing of the boresight of the antenna may be readjusted after the installation of the satellite until convergence occurs).  

Regarding claim 19: Munoz discloses the system of claim 16, wherein the processor is further configured to optimize beam bore-sight locations on a longitude-latitude plane in terms maximizing a minimum area of beam coverage (Munoz, see paragraph [0014], for increasing the performance and coverage of a satellite communication system by using a multivariate analysis approach to optimize the pointing of the boresight of a satellite-mounted antenna; each of the communication cells generate Co-Channel Interference (CCI) that affects the overall system performance; the optimized pointing of the boresight of the satellite-mounted antenna is determined in any of a variety of ways including calculating the total CCI for the satellite system and then determining the boresight pointing that minimizes the CCI, and the frequency re-use plan of the satellite communication system may be analyzed to determine a high density cell region and the boresight may be pointed to the high density cell region; the boresight may be set to a predetermined optimized position or, the pointing of the boresight of the antenna may be readjusted after the installation of the satellite until convergence occurs).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

obviousness or nonobviousness.
Claims 1-2, 4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20050068230 to Munoz (hereinafter “Munoz”) in view of US. Pub.20170019814 to Determan (hereinafter “Determan”) .

Regarding claim 1: Munoz discloses a  method for mitigating inter-satellite interference(Munoz, see paragraph[0011], mitigating  Co-Channel Interference (CCI), which is also called inter-satellite interference  is achieved by decreasing the angle between boresight and spot beam serves to minimize sidelobe generation) modifying a beam bore-sight of a satellite according to a hexagonal mapping (Munoz, see paragraph[0002-0003], a multi beam satellite communications system geographically divides the earth's surface into a number of circular or hexagonal geographic areas called cells, each cell is serviced by different communication channels on the satellite, the communication channel between the satellite and the cell is typically referred to as a spot beam, and see paragraph[0005], a single antenna structure may supply several spot beams, each antenna has only a single boresight; the antenna's boresight is the "axis" of the antenna and is usually the location of greatest signal strength for the antenna on earth that is closest to the satellite antenna; an antenna has only a single boresight because an antenna may only be mechanically oriented at one position at a single instance in time); identifying beams of the satellite positioned outside of the hexagonal mapping (Munoz, see paragraph [0011],    a satellite’s antenna is typically bore-sighted at point on the earth's surface nearest the satellite, and in some cases  a boresight of the antenna may be positioned so that the angular deviation from the boresight of the most distant cell in the frequency re-use pattern is minimized, for example, in a communications system that provides services to both North America and South America, the antenna may be bore-sighted so that the boresight lies midway between the northernmost cell, for example, Alaska, and the southernmost cell, for example, Argentina; and it is known that  decreasing the angle between boresight and spot beam serves to minimize sidelobe generation, which in turn minimize Co-Channel Interference (CCI); and to sum it, minimizing the maximal angular deviation between boresight and spot beam for the whole frequency re-use pattern  serves to minimize the sidelobe generation and CCI for the whole system. Note: typical frequency re-use patterns are 4 to 1 and 7 to 1 re-use patterns. In a 4 to 1 re-use pattern, for example, four different frequencies are employed to create the frequency re-use pattern). 

However, Munoz does not explicitly teach reducing power of the beams. However, Determan in the same or similar field of endeavor teaches reducing power of the beams (Determan, see paragraph [0028], a satellite system includes satellites that adjust their beam patterns to prevent the power flux-density (EPFD) at the Earth's surface from exceeding a specified limit; a satellite has an antenna (perhaps a multi-element antenna) to form a beam pattern comprising a set of beams in the footprint of the satellite, where each beam is substantially elliptical in shape having a minor axis and a major axis, and a satellite, power is reduced or turned off for a subset of the set of beams, wherein each beam in the subset is reduced at or below a corresponding power level because when a beam is powered above its corresponding power level,  the EPFD  exceeds a specified limit at some point on the Earth's surface). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Determan into Munoz’s system/method because it would allow beams to cover the satellite footprint.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve few beams to be attenuated or turned off thus increasing efficiency (Determan; [0080]).

 Regarding claim 2: Munoz discloses the method of claim 1, wherein the beams positioned outside of the hexagonal mapping further includes disabling the beams positioned outside of the hexagonal mapping(Munoz, see paragraph [0002-0003 a multi beam satellite communications system geographically divides the earth's surface into a number of circular or hexagonal geographic areas called cells, each cell is serviced by different communication channels on the satellite, the communication channel between the satellite and the cell is typically referred to as a spot beam and see paragraph  [0011], decreasing the angle between boresight and spot beam serves to minimize the sidelobe generation  outside of the hexagonal boundary and the sidelobe causes co-channel interference. Note: sidelobes are beams outside the hexagonal mapping that cause channel interference, and instead of reducing the power of the beam by turning them off, the beam position outside of the center of the cell(sidelobe) to other cells is minimized by decreasing the angle between boresight (center cell) and spot beam (other cells) and a cell is hexagonal area, and decreasing the angle of a sidelobe decreases the power of the signal outside of the hexagonal area or cell and see paragraph [0025], in order to prevent interference an allocation of frequency reuse has to follow certain rules, for example, the second spot beam uses a different frequency than the frequency used by either the first spot beam or the third spot beam because the second cell is adjacent to both the first cell and the third cell; the fourth spot beam may use either the frequency used by the first spot beam, the second spot beam, or the third spot beam because the fourth cell is not adjacent to any other cell; if the first spot beam  and the third spot beam  utilize the same frequency, the first spot beam and the third spot beam may experience Co-Channel Interference (CCI)). 

However, Munoz does not explicitly teach reducing power of the beams. However, Determan in the same or similar field of endeavor teaches reducing power of the beams(Determan, see paragraph [0028], a satellite system includes satellites that adjust their beam patterns to prevent the power flux-density (EPFD) at the Earth's surface from exceeding a specified limit; a satellite has an antenna (perhaps a multi-element antenna) to form a beam pattern comprising a set of beams in the footprint of the satellite, where each beam is substantially elliptical in shape having a minor axis and a major axis, and a satellite, power is reduced or turned off for a subset of the set of beams, wherein each beam in the subset is reduced at or below a corresponding power level because when a beam is powered above its corresponding power level,  the EPFD  exceeds a specified limit at some point on the Earth's surface). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Determan into Munoz’s system/method because it would allow beams to cover the satellite footprint.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve few beams to be attenuated or turned off thus increasing efficiency (Determan; [0080]).

Regarding claim 4: Munoz discloses the method of claim 1, wherein the beams positioned outside of the hexagonal mapping further includes optimizing the power of the beams positioned outside of the hexagonal mapping(Munoz, see paragraph [0011], reducing power of a beam through minimizing sidelobe generation is the approach taken here and this effects the reduction of CCI, and increase quality of the signal, a satellite’s antenna is typically bore-sighted at point on the earth's surface nearest the satellite, and in some cases  a boresight of the antenna may be positioned so that the angular deviation from the boresight of the most distant cell in the frequency re-use pattern is minimized, for example, in a communications system that provides services to both North America and South America, the antenna may be bore-sighted so that the boresight lies midway between the northernmost cell, for example, Alaska, and the southernmost cell, for example, Argentina; and it is known that  decreasing the angle between boresight and spot beam serves to minimize sidelobe generation, which in turn minimize Co-Channel Interference (CCI); and to sum it, minimizing the maximal angular deviation between boresight and spot beam for the whole frequency re-use pattern  serves to minimize the sidelobe generation and CCI for the whole system. Note: typical frequency re-use patterns are 4 to 1 and 7 to 1 re-use patterns. In a 4 to 1 re-use pattern, for example, four different frequencies are employed to create the frequency re-use pattern).  

However, Munoz does not explicitly teach reducing power of the beams. However, Determan in the same or similar field of endeavor teaches reducing power of the beams(Determan, see paragraph [0028], a satellite system includes satellites that adjust their beam patterns to prevent the power flux-density (EPFD) at the Earth's surface from exceeding a specified limit; a satellite has an antenna (perhaps a multi-element antenna) to form a beam pattern comprising a set of beams in the footprint of the satellite, where each beam is substantially elliptical in shape having a minor axis and a major axis, and a satellite, power is reduced or turned off for a subset of the set of beams, wherein each beam in the subset is reduced at or below a corresponding power level because when a beam is powered above its corresponding power level,  the EPFD  exceeds a specified limit at some point on the Earth's surface). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Determan into Munoz’s system/method because it would allow beams to cover the satellite footprint.  Such combination would have been obvious to combine as  (Determan; [0080]).

Regarding claim 6: Munoz discloses a  system for mitigating inter-satellite interference Munoz, see paragraph[0011], mitigating  Co-Channel Interference (CCI), which is also called inter-satellite interference  is achieved by decreasing the angle between boresight and spot beam serves to minimize sidelobe generation) comprising: at least one satellite; a memory; and a processor configured to: modify a beam bore-sight of the at least one satellite according to a hexagonal mapping (Munoz, see paragraph[0002-0003], a multi beam satellite communications system geographically divides the earth's surface into a number of circular or hexagonal geographic areas called cells, each cell is serviced by different communication channels on the satellite, the communication channel between the satellite and the cell is typically referred to as a spot beam, and see paragraph[0005], a single antenna structure may supply several spot beams, each antenna has only a single boresight; the antenna's boresight is the "axis" of the antenna and is usually the location of greatest signal strength for the antenna on earth that is closest to the satellite antenna; an antenna has only a single boresight because an antenna may only be mechanically oriented at one position at a single instance in time); identify beams of the at least one satellite positioned outside of the hexagonal mapping; and   the beams positioned outside of the hexagonal mapping (Munoz, see paragraph [0011], reducing power of a beam through minimizing sidelobe generation is the approach taken here and this effects the reduction of CCI, and increase quality of the signal, a satellite’s antenna is typically bore-sighted at point on the earth's surface nearest the satellite, and in some cases  a boresight of the antenna may be positioned so that the angular deviation from the boresight of the most distant cell in the frequency re-use pattern is minimized, for example, in a communications system that provides services to both North America and South America, the antenna may be bore-sighted so that the boresight lies midway between the northernmost cell, for example, Alaska, and the southernmost cell, for example, Argentina; and it is known that  decreasing the angle between boresight and spot beam serves to minimize sidelobe generation, which in turn minimize Co-Channel Interference (CCI); and to sum it, minimizing the maximal angular deviation between boresight and spot beam for the whole frequency re-use pattern  serves to minimize the sidelobe generation and CCI for the whole system. Note: typical frequency re-use patterns are 4 to 1 and 7 to 1 re-use patterns. In a 4 to 1 re-use pattern, for example, four different frequencies are employed to create the frequency re-use pattern). 

However, Munoz does not explicitly teach reducing power of the beams. However, Determan in the same or similar field of endeavor teaches reducing power of the beams(Determan, see paragraph [0028], a satellite system includes satellites that adjust their beam patterns to prevent the power flux-density (EPFD) at the Earth's surface from exceeding a specified limit; a satellite has an antenna (perhaps a multi-element antenna) to form a beam pattern comprising a set of beams in the footprint of the satellite, where each beam is substantially elliptical in shape having a minor axis and a major axis, and a satellite, power is reduced or turned off for a subset of the set of beams, wherein each beam in the subset is reduced at or below a corresponding power level because when a beam is powered above its corresponding power level,  the EPFD  exceeds a specified limit at some point on the Earth's surface). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Determan into Munoz’s system/method because it would allow beams to cover the satellite footprint.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve few beams to be attenuated or turned off thus increasing efficiency (Determan; [0080]).

Regarding claim 7: Munoz discloses the system of claim 6, wherein the processor is further configured  to disabling the beams positioned outside of the hexagonal mapping (Munoz, see paragraph [0011], a satellite’s antenna is typically bore-sighted at point on the earth's surface nearest the satellite, and in some cases  a boresight of the antenna may be positioned so that the angular deviation from the boresight of the most distant cell in the frequency re-use pattern is minimized, for example, in a communications system that provides services to both North America and South America, the antenna may be bore-sighted so that the boresight lies midway between the northernmost cell, for example, Alaska, and the southernmost cell, for example, Argentina; and it is known that  decreasing the angle between boresight and spot beam serves to minimize sidelobe generation, which in turn minimize Co-Channel Interference (CCI); and to sum it, minimizing the maximal angular deviation between boresight and spot beam for the whole frequency re-use pattern  serves to minimize the sidelobe generation and CCI for the whole system. Note: typical frequency re-use patterns are 4 to 1 and 7 to 1 re-use patterns. In a 4 to 1 re-use pattern, for example, four different frequencies are employed to create the frequency re-use pattern). 

However, Munoz does not explicitly teach reducing power of the beams. However, Determan in the same or similar field of endeavor teaches reducing power of the beams(Determan, see paragraph [0028], a satellite system includes satellites that adjust their beam patterns to prevent the power flux-density (EPFD) at the Earth's surface from exceeding a specified limit; a satellite has an antenna (perhaps a multi-element antenna) to form a beam pattern comprising a set of beams in the footprint of the satellite, where each beam is substantially elliptical in shape having a minor axis and a major axis, and a satellite, power is reduced or turned off for a subset of the set of beams, wherein each beam in the subset is reduced at or below a corresponding power level because when a beam is powered above its corresponding power level,  the EPFD  exceeds a specified limit at some point on the Earth's surface). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Determan into Munoz’s system/method because it would allow beams to cover the satellite footprint.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve few beams to be attenuated or turned off thus increasing efficiency (Determan; [0080]).

Regarding claim 9: Munoz discloses the system of claim 6, wherein the processor is further configured to optimizing the power of the beams positioned outside of the hexagonal mapping , reducing power of a beam through minimizing sidelobe generation is the approach taken here and this effects the reduction of CCI, and increase quality of the signal, a satellite’s antenna is typically bore-sighted at point on the earth's surface nearest the satellite, and in some cases  a boresight of the antenna may be positioned so that the angular deviation from the boresight of the most distant cell in the frequency re-use pattern is minimized, for example, in a communications system that provides services to both North America and South America, the antenna may be bore-sighted so that the boresight lies midway between the northernmost cell, for example, Alaska, and the southernmost cell, for example, Argentina; and it is known that  decreasing the angle between boresight and spot beam serves to minimize sidelobe generation, which in turn minimize Co-Channel Interference (CCI); and to sum it, minimizing the maximal angular deviation between boresight and spot beam for the whole frequency re-use pattern  serves to minimize the sidelobe generation and CCI for the whole system. Note: typical frequency re-use patterns are 4 to 1 and 7 to 1 re-use patterns. In a 4 to 1 re-use pattern, for example, four different frequencies are employed to create the frequency re-use pattern).

However, Munoz does not explicitly teach reducing power of the beams. However, Determan in the same or similar field of endeavor teaches reducing power of the Determan, see paragraph [0028], a satellite system includes satellites that adjust their beam patterns to prevent the power flux-density (EPFD) at the Earth's surface from exceeding a specified limit; a satellite has an antenna (perhaps a multi-element antenna) to form a beam pattern comprising a set of beams in the footprint of the satellite, where each beam is substantially elliptical in shape having a minor axis and a major axis, and a satellite, power is reduced or turned off for a subset of the set of beams, wherein each beam in the subset is reduced at or below a corresponding power level because when a beam is powered above its corresponding power level,  the EPFD  exceeds a specified limit at some point on the Earth's surface). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Determan into Munoz’s system/method because it would allow beams to cover the satellite footprint.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve few beams to be attenuated or turned off thus increasing efficiency (Determan; [0080]).



Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20050068230 to Munoz in view of US. Pub. 20150236772 to Hammarwall (hereinafter “Hammarwall”)

Regarding claim 3: Munoz discloses modifying a beam bore-sight of a satellite according to a hexagonal mapping. However, Munoz does not explicitly teach the method of claim 2, wherein the beams are disabled according to a hard decision solution. However, Hammarwall in the same or similar field of endeavor teaches the method of claim 2, wherein the beams are disabled according to a hard decision solution(Hammarwall, see paragraph [0086],  FIG. 9 and 11, a hard decision used in classifying beam  candidates into a group of primary beam candidates from which the beam candidate with least interference impact is chosen, the selection process may also use soft interference mitigation in order balance the tradeoff between received power and an interference impact more tightly, and those selected beam replace the existing beam, or the existing will be disabled). In view of the above, having the method of Munoz and then given the well-established teaching of Knight, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Knight as modified by Hammarwall within the system of Munoz because it would allow one or more UEs to transmit signal quality information in a form of indices with 1:1 relation to one beam candidate. Furthermore, both references deal with same field of endeavor, thus modification of Munoz  by Knight  as modified by Hammarwall  would have been to reduce the computation load on the processing unit dramatically using index to identify association of quality with a candidate  beam as disclosed in Hammarwall para 0055.

Regarding claim 8: Munoz discloses modifying a beam bore-sight of a satellite according to a hexagonal mapping. However, Munoz does not explicitly teach the system of claim 7, wherein the beams are disabled according to a hard decision solution. However, Hammarwall in the same or similar field of endeavor teaches the system of claim 7, wherein the beams are disabled according to a hard decision solution(Hammarwall, see paragraph [0086],  FIG. 9 and 11, a hard decision used in classifying beam  candidates into a group of primary beam candidates from which the beam candidate with least interference impact is chosen, the selection process may also use soft interference mitigation in order balance the tradeoff between received power and an interference impact more tightly, and those selected beam replace the existing beam, or the existing will be disabled ). In view of the above, having the method of Munoz and then given the well-established teaching of Knight, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Knight as modified by Hammarwall within the system of Munoz because it would allow one or more UEs to transmit signal quality information in a form of indices with 1:1 relation to one beam candidate. Furthermore, both references deal with same field of endeavor, thus modification of Munoz  by Knight  as modified by Hammarwall  would have been to reduce the computation load on the processing unit dramatically using index to identify association of quality with a candidate  beam as disclosed in Hammarwall para 0055.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20050068230 to Munoz in in view of US. Pat. 4626864 to Micklethwaite ( hereinafter “Micklethwaite”)

Regarding claim 5: Munoz discloses modifying a beam bore-sight of a satellite according to a hexagonal mapping. However, Munoz does not explicitly teach the method of claim 4, wherein the power of the beams are optimized such that the power is inversely proportional to a foot print area outside of the hexagonal mapping. However, Micklethwaite in the same or similar field of endeavor teaches the method of claim 4, wherein the power of the beams are optimized such that the power is inversely proportional to a foot print area outside of the hexagonal mapping ( Micklethwaite, column 1, lines 28-38, a satellite is aimed at a particular portion of the earth called the foot print with satellite signal getting weaker and weaker as the area expands outwardly, and  the distance that a dish is located from the middle of the foot print area determines the size of the required dish, and the size of dish can be perceived as the hexagonal service beam coverage area and this creates a different proportional relationship). In view of the above, having the method of Munoz and then given the well-established teaching of Knight, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Knight as modified by Hammarwall and Hammarwall as modified by Micklethwaite within the system of Munoz because it would allow to use simplified and improved motorized antenna mount. Furthermore, both references deal with same field of endeavor, thus modification of 

Regarding claim 10: Munoz discloses modifying a beam bore-sight of a satellite according to a hexagonal mapping. However, Munoz does not explicitly teach the system of claim 9, wherein the power of the beams are optimized such that the power is inversely proportional to a foot print area outside of the hexagonal mapping. However, Micklethwaite in the same or similar field of endeavor teaches the system of claim 9, wherein the power of the beams are optimized such that the power is inversely proportional to a foot print area outside of the hexagonal mapping (Micklethwaite, column 1, lines 28-38, a satellite is aimed at a particular portion of the earth called the foot print with satellite signal getting weaker and weaker as the area expands outwardly, and  the distance that a dish is located from the middle of the foot print area determines the size of the required dish, and the size of dish can be perceived as the hexagonal service beam coverage area and this creates a different or direct proportional relationship ).  In view of the above, having the method of Munoz and then given the well-established teaching of Knight, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Knight as modified by Micklethwaite within the system of Munoz because it would allow to use simplified and improved motorized antenna mount. Furthermore, both references deal with .


Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20050068230 to Munoz in view of US. Pub. 20160323705  to Murphy ( hereinafter “Murphy”)


Regarding claim 15: Munoz discloses modifying a beam bore-sight of a satellite according to a hexagonal mapping. However, Munoz does not explicitly teach the method of claim 11, wherein the optimized beam bore-sight locations are optimized iteratively using a generalized Lloyd algorithm (GLA) or deterministic annealing (DA). However, Murphy in the same or similar field of endeavor teaches the method of claim 11, wherein the optimized beam bore-sight locations are optimized iteratively using a generalized Lloyd algorithm (GLA) or deterministic annealing (DA) (Murphy,  see paragraph [0079],   specialized optimization algorithms, for instance simulated annealing, deterministic optimization models for beam configuration optimization, and plan generation may be used) . In view of the 

Regarding claim 20: Munoz discloses modifying a beam bore-sight of a satellite according to a hexagonal mapping. However, Munoz does not explicitly teach the system of claim 16, wherein the processor is further configured to optimize beam bore-sight locations iteratively using a generalized Lloyd algorithm (GLA) or deterministic 11 (DA). However, Murphy in the same or similar field of endeavor teaches the system of claim 16, wherein the processor is further configured to optimize beam bore-sight locations iteratively using a generalized Lloyd algorithm (GLA) or deterministic 11 (DA) (Murphy, see paragraph [0035], a specialized optimization algorithms, for instance simulated annealing, deterministic optimization models for beam configuration optimization, plan generation, and quality assurance. Note: in this application of annealing is not for communication but the purpose is the same). In view of the above, having the method of Munoz and then given the well-established teaching of Knight, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Knight as modified by Murphy within the system of Munoz because it would allow improved initialization and retraining procedures for determining adaptively current communication data rate between two communicating devices. Furthermore, both references deal with same field of endeavor, thus modification of Munoz by Knight as modified by Murphy  would have been to achieve stochastic optimization techniques such as simulated annealing or  Particle Swarm Optimization (PSO) with deterministic techniques to solve for optimal and reliable locations for delivery of beam to a targeted bore-sight location while minimizing the beam experienced by the surrounding hexagonal cells as disclosed in Murphy para 0035, 0079 and 0111.

Response to Arguments
Applicant's arguments filed on 12/03/2021 have been fully considered but they are not persuasive. See below:
  
Applicant argues that independent Claims 11 and 16 are amended, as shown above, to recite "initializing beam bore-sight locations of a satellite in a 

Examiner respectfully indicates a bore-sight is coverage area of a satellite of geographical region, where the region is divided into hexagonal area called a cell and each hexagonal area or cell is boundary based, each cell is served by a channel and the frequency of the channel is so chosen not to cause interference and the channel allocation to each hexagonal area or cell   is based on the rule called  frequency reuse, see the office action for more information.


 


Applicant argues that Munor in view of Determan fails to teach or suggest these features shown in FIG. 6 More specifically, in addressing "identifying beams of the satellite positioned outside of the hexagonal mapping." 

Examiner respectfully disagrees with applicant, the secondary reference, Determan, in  paragraph [0028] discloses  a satellite system includes satellites that adjust their beam patterns  when the satellite positioned outside of the hexagonal mapping to prevent the power flux-density (EPFD) at the Earth's surface from exceeding a specified limit; a satellite has an antenna (perhaps a 

Examiner respectfully disagrees with applicant, the office action use of frequency reuse is intended for identifying beams of the satellite positioned in each hexagonal mapping, and frequency reuse is to prevent interference while determining when to reuse the same frequency again in different cell or hexagonal area: frequency reuse allows non-adjacent cells to transmit over the same frequency bandwidth because spot beams are spatially focused and the sidelobe strength experiences rapid fall off with distance, and in multibeam satellite communications system geographically divides the earth's surface into a number of circular or hexagonal geographic areas called cells. Each cell is serviced by different communication channels on the satellite. The communication channel between the satellite and the cell is typically referred to as a spot beam, and  a multibeam satellite communications system geographically divides the earth's surface into a number of circular or hexagonal geographic areas called cells. When a user moves from one hexagonal area to another, the area may be served by a same or a different frequency bandwidth .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476